Title: To James Madison from John Morton, 21 October 1801 (Abstract)
From: Morton, John
To: Madison, James


21 October 1801, Philadelphia. Explains that the illness and subsequent death of his friend and relative Dr. David Jackson have prolonged his stay in U.S. Is now preparing to return to Havana but “as the period which was contemplated for my accommodation in this respect may perhaps be considered as elapsed,” will resign consular position if president desires. Requests immediate reply as ship is leaving “early in the coming week.”
 

   RC (NN). 2 pp.

